

Exhibit 10.5
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
This Intellectual Property Security Agreement (this “Agreement”) is made as of
June 29, 2011, by and between OCULUS INNOVATIVE SCIENCES, INC., a Delaware
corporation (“Grantor”), and VENTURE LENDING & LEASING VI, INC., a Maryland
corporation (“Secured Party”).
 
RECITALS
 
A.          Pursuant to that certain Loan and Security Agreement of even date
herewith between Grantor, as borrower, and Secured Party as lender (as such
agreement may from time to time be amended, restated, supplemented or otherwise
modified, the “Loan Agreement”), Secured Party has agreed to make certain
advances of money and to extend certain financial accommodations to Grantor (the
“Loans”) in the amounts and manner set forth in the Loan Agreement.  All
capitalized terms used herein without definition shall have the meanings
ascribed to them in the Loan Agreement.
 
B.           Secured Party is willing to make the Loans to Grantor, but only
upon the condition, among others, that Grantor shall grant to Secured Party a
security interest in substantially all of Grantor’s personal property whether
presently existing or hereafter acquired.  To that end, Grantor has executed in
favor of Secured Party the Loan Agreement granting a security interest in all
Collateral, and is executing this Agreement with respect to certain items of
Intellectual Property, in particular.
 
NOW, THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:
 
1.           Grant of Security Interest.  As collateral security for the prompt
and complete payment and performance of all of Grantor’s present or future
Obligations, Grantor hereby grants a security interest and mortgage to Secured
Party, as security, in and to Grantor’s entire right, title and interest in, to
and under the following Intellectual Property,  now owned or hereafter acquired
by Grantor or in which Grantor now holds or hereafter acquires any interest (all
of which shall collectively be called the “Collateral” for purposes of this
Agreement):
 
(a)           Any and all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof or of any other
country;  all registrations, applications and recordings in the United States
Copyright Office or in any similar office or agency of the United States, and
State thereof or any other country;  all continuations, renewals, or extensions
thereof; and any registrations to be issued under any pending applications,
including without limitation those set forth on Exhibit A attached hereto
(collectively, the “Copyrights”);
 
(b)           All letters patent of, or rights corresponding thereto in, the
United States or any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto in,
the United States or any other country, including, without limitation,
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country;  all reissues, continuations,
continuations-in-part or extensions thereof;  all petty patents, divisionals,
and patents of addition; and all patents to be issued under any such
applications, including without limitation the patents and patent applications
set forth on Exhibit B attached hereto (collectively, the “Patents”);
 
(c)           All trademarks, trade names, corporate names, business names,
trade styles, service marks, logos, other source or business identifiers, prints
and labels on which any of the foregoing have appeared or appear, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and any applications in
connection therewith, including, without limitation, registrations, recordings
and applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, and  reissues, extensions or
renewals thereof, and the entire goodwill of the business of Grantor connected
with and symbolized by such trademarks, including without limitation those set
forth on Exhibit C attached hereto (collectively, the “Trademarks”);

 
1

--------------------------------------------------------------------------------

 
 
(d)           Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;
 
(e)           All licenses or other rights to use any of the Copyrights, Patents
or Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;
 
(f)            All amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and
 
(g)           All proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.
 
Notwithstanding the foregoing the term “Collateral” shall not include any of the
following items: (i)  exclusive distribution rights to liquid solutions based on
Grantor’s Microcyn Technology, specifically including Vetericyn Wound Care
Spray, within the animal health markets solely for use in the treatment of all
types of animals (non-humans) within the United States of America, Canada,
Puerto Rico, the People’s Republic of China, Hong Kong, Taiwan, Japan, Korea,
Singapore and Mexico, pursuant to the Revenue Sharing, Partnership, and
Distribution Agreement between Grantor and Vetericyn, Inc. (formerly VetCure,
Inc.), dated January 26, 2009, as amended and restated by Amendment No. 1 dated
February 24, 2009, amended by Amendment No. 2 dated July 24, 2009, and amended
by Amendment No. 3 dated June 1, 2010 and as such may be subsequently amended;
(ii) non-exclusive right to market Grantor’s Microcyn over-the-counter liquid
and hydrogel products, pursuant to the Revenue Sharing Distribution Agreement
between Grantor and Innovacyn, Inc. (formerly V&M Industries), dated September
2009, as amended by Amendment No. 1 to Exhibit A dated June 1, 2010 and as such
may be subsequently amended; (iii) exclusive distribution rights to liquid
solutions based on Grantor’s Microcyn Technology within advanced human wound
care for humans in hospital, pharmacy and clinic markets within the People’s
Republic of China pursuant to the Distribution Agreement between Grantor and
Tianjian Ascent Import and Export Company, Ltd, dated January 28, 2011 and as
such may be subsequently amended; (iv) exclusive sales, marketing, and
distribution agent for certain of Grantor’s liquid and gel products in the
prescription dermatology market in the United States, its territories and
possessions, and Canada, pursuant to the Exclusive Sales and Distribution
Agreement between Grantor and Quinnova Pharmaceuticals, Inc., dated February 14,
2011 and as such may be subsequently amended; (v) exclusive right to promote
certain of Grantor’s liquid and gel prescription products designed for chronic
wound care under Grantor’s trademark in the field of podiatry in the continental
United States, its territories, and Canada pursuant to the Exclusive
Co-Promotion Agreement between Grantor and Quinnova Pharmaceuticals, Inc., dated
February 14, 2011 and as such may be subsequently amended; (vi) exclusive sales,
distribution, and marketing rights for Grantor’s Microcyn-based acne drug
candidate pursuant to the Product Option Agreement between the Grantor and
AmDerma Pharmaceuticals, LLC, dated February 14, 2011 and as such may be
subsequently amended; (vii) “intent-to-use” trademarks at all times prior to the
first use thereof, whether by the actual use thereof in commerce, the recording
of a statement of use with the United States Patent and Trademark Office or
otherwise, but only to the extent the granting of a security interest in such
“intent to use” trademarks would be contrary to applicable law; and (viii) any
contract, instrument or chattel paper in which Grantor has any right, title or
interest if and to the extent such contract, instrument or chattel paper
includes a provision containing a restriction on assignment such that the
creation of a security interest in the right, title or interest of Grantor
therein would be prohibited and would, in and of itself, cause or result in a
default thereunder enabling another person party to such contract, instrument or
chattel paper to enforce any remedy with respect thereto; provided, however,
that the foregoing exclusion shall not apply if (A) such prohibition has been
waived or such other person has otherwise consented to the creation hereunder of
a security interest in such contract, instrument or chattel paper, or (B) such
prohibition would be rendered ineffective pursuant to Sections 9-407(a) or
9-408(a) of the UCC, as applicable and as then in effect in any relevant
jurisdiction, or any other applicable law (including the Bankruptcy Code) or
principles of equity); provided further that immediately upon the
ineffectiveness, lapse or termination of any such provision, the term
“Collateral” shall include, and Grantor shall be deemed to have granted a
security interest in, all its rights, title and interests in and to such
contract, instrument or chattel paper as if such provision had never been in
effect; and provided further that the foregoing exclusion shall in no way be
construed so as to limit, impair or otherwise affect Secured Party’s
unconditional continuing security interest in and to all rights, title and
interests of Grantor in or to any payment obligations or other rights to receive
monies due or to become due under any such contract, instrument or chattel paper
and in any such monies and other proceeds of such contract, instrument or
chattel paper.

 
2

--------------------------------------------------------------------------------

 


2.           Covenants and Warranties.  Grantor represents, warrants, covenants
and agrees as follows:
 
(a)           Grantor is now the sole owner of the Collateral, as long as a
current consent and waiver is in effect from Innovacyn, Inc. pursuant to Section
4.1(g) of the Loan and Security Agreement,except for Permitted Liens;
 
(b)           During the term of this Agreement, Grantor will not transfer or
otherwise encumber any interest in the Collateral, except for Permitted Liens;
 
(c)           To its knowledge, each of the Patents is valid and enforceable,
and no part of the Collateral has been judged invalid or unenforceable, in whole
or in part, and no claim has been made that any part of the Collateral violates
the rights of any third party;
 
(d)           Grantor shall deliver to Secured Party within thirty (30) days of
the last day of each fiscal quarter, a report signed by Grantor, in form
reasonably acceptable to Secured Party, listing any applications or
registrations that Grantor has made or filed in respect of any patents,
copyrights or trademarks and the status of any outstanding applications or
registrations.  Grantor shall promptly advise Secured Party of any material
change in the composition of the Collateral, including but not limited to any
subsequent ownership right of the Grantor in or to any Trademark, Patent or
Copyright not specified in this Agreement;
 
(e)           Grantor shall use reasonable commercial efforts to (i) protect,
defend and maintain the validity and enforceability of the Trademarks, Patents
and Copyrights (ii) detect infringements of the Trademarks, Patents and
Copyrights and promptly advise Secured Party in writing of material
infringements detected and (iii) not allow any material Trademarks, Patents or
Copyrights to be abandoned, forfeited or dedicated to the public without the
written consent of Secured Party, which consent shall not be unreasonably
withheld;
 
(f)           Grantor shall apply for registration on an expedited basis (to the
extent not already registered) with the United States Patent and Trademark
Office or the United States Copyright Office, as applicable: (i) those
intellectual property rights listed on Exhibits A, B and C hereto within
thirty (30) days of the date of this Agreement; and (ii) those additional
intellectual property rights developed or acquired by Grantor from time to time
in connection with any product or service, prior to the sale or licensing of
such product or the rendering of such service to any third party (including
without limitation revisions or additions to the intellectual property rights
listed on such Exhibits A, B and C), except with respect to such rights that
Grantor determines in its sole but reasonable commercial judgment need not be
registered to protect its own business interests.  Grantor shall, from time to
time, execute and file such other instruments, and take such further actions as
Secured Party may reasonably request from time to time to perfect or continue
the perfection of Secured Party’s interest in the Collateral.  Grantor shall
give Secured Party notice of all such applications or registrations; and
 
(g)           Grantor shall not enter into any agreement that would materially
impair or conflict with Grantor’s obligations hereunder without Secured Party’s
prior written consent, which consent shall not be unreasonably
withheld.  Grantor shall not permit the inclusion in any material contract to
which it becomes a party of any provisions that could or might in any way
prevent the creation of a security interest in Grantor’s rights and interests in
any property included within the definition of the Collateral acquired under
such contracts.

 
3

--------------------------------------------------------------------------------

 

3.           Further Assurances; Attorney in Fact.
 
(a)           On a continuing basis, Grantor will make, execute, acknowledge and
deliver, and file and record in the proper filing and recording places in the
United States, all such instruments, including appropriate financing and
continuation statements and collateral agreements and filings with the United
States Patent and Trademark Office and the Register of Copyrights, and take all
such action as may reasonably be deemed necessary or advisable, or as reasonably
requested by Secured Party, to perfect Secured Party’s security interest in all
Copyrights, Patents and Trademarks and otherwise to carry out the intent and
purposes of this Agreement, or for assuring and confirming to Secured Party the
grant or perfection of a security interest in all Collateral.
 
(b)           Grantor hereby irrevocably appoints Secured Party as Grantor’s
attorney-in-fact, with full authority in the place and stead of Grantor and in
the name of Grantor, from time to time in Secured Party’s discretion, to take
any action and to execute any instrument which Secured Party may deem necessary
or advisable to accomplish the purposes of this Agreement, including (i) to
modify, in its sole discretion, this Agreement without first obtaining Grantor’s
approval of or signature to such modification by amending Exhibits A, B and C,
hereof, as appropriate, to include reference to any right, title or interest in
any Copyrights, Patents or Trademarks acquired by Grantor after the execution
hereof or to delete any reference to any right, title or interest in any
Copyrights, Patents or Trademarks in which Grantor no longer has or claims any
right, title or interest, (ii) to file, in its sole discretion, one or more
financing or continuation statements and amendments thereto, relative to any of
the Collateral without the signature of Grantor where permitted by law, and
(iii) after the occurrence of an Event of Default, subject to Part 2, Section 3
of the Supplement regarding the Forbearance Period, to transfer the Collateral
into the name of Secured Party or a third party to the extent permitted under
the California Uniform Commercial Code.
 
4.           Events of Default.  The occurrence of any of the following shall
constitute an Event of Default under this Agreement:
 
(a)           An Event of Default under the Loan Agreement; or
 
(b)           Grantor breaches any warranty or agreement made by Grantor in this
Agreement and, as to any breach that is capable of cure, Grantor fails to cure
such breach within thirty (30) days of the sooner to occur of Grantor’s receipt
of notice of such breach from Secured Party or the date on which such breach
first becomes known to Grantor.
 
5.           Amendments.  This Agreement may be amended only by a written
instrument signed by both parties hereto, except for amendments permitted under
Section 3 hereof to be made by Secured Party alone.
 
6.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute the same instrument.
 
[Signature Pages Follow]

 
4

--------------------------------------------------------------------------------

 


[Signature page to Intellectual Property Security Agreement]


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
 

 
GRANTOR:
   
Address of Grantor:
OCULUS INNOVATIVE SCIENCES, INC.
   
1129 North McDowell Boulevard
By:
/s/ Robert E. Miller
Petaluma, CA 94954
   
Attn:
Name:  
Robert E. Miller
       
Its:
CFO




 
SECURED PARTY:
   
Address of Secured Party:
VENTURE LENDING & LEASING VI, INC.
   
2010 North First Street, Suite 310
By:
/s/ David Wanek
San Jose, CA 95131
   
Attn:  Chief Financial Officer
Name:  
David Wanek
       
Its:
Vice President


 
5

--------------------------------------------------------------------------------

 